Order filed October 5, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00652-CV
                                   ____________

                          LINDA M. SMITH, Appellant

                                         V.

                             MARY DAVIS, Appellee


                    On Appeal from the 269th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-09413

                                      ORDER

      Appellant’s brief was filed on September 15, 2015. The court has
determined that appellant has not properly presented this cause in the brief on file.
Appellant failed to substantially comply with Rule 38 of the Texas Rules of
Appellate Procedure. In particular, appellant has failed to provide “clear and
concise argument for the contentions made, with appropriate citations to authorities
and to the record.” Tex. R. App. P. 38.1(i).
      Accordingly, pursuant to Rule 38.9, the court orders appellant to rebrief. See
Tex. R. App. P. 38.9. Appellant’s amended brief is due 30 days from the date of
this order, and appellee’s responsive brief shall be due 30 days after appellant’s
revised brief is filed. If appellant fails to file a brief on or before November 5,
2015, the appeal will be dismissed for want of prosecution. See Tex. R. App. P.
42.3(b).

                                             PER CURIAM